Dear Mayor Goldsby:
We are in receipt of your request for an Attorney General's Opinion concerning the legality of special "agenda planning meetings" held before regularly scheduled monthly council meetings.  In your letter, you explain that you as Mayor call a meeting the day before each monthly meeting in order to prepare the agenda for the meeting the following day.  Additionally, you state that notification of the "agenda planning" meetings are given in accordance with the notification requirements set forth by Louisiana's Open Meetings Laws, LA R.S. 42:1, et seq. Specifically, the information included in the notice includes the time and place of the meeting, the purpose of the meeting, and mention that no action will be taken by the council.
In order for the open meeting statutes to apply to any situation, there must first be a "meeting" taking place.  As defined by LA R.S. 42:4.2
(A)(1):
  "Meeting" means the convening of a quorum of a public body to deliberate or act on a mater which the public body has supervision, control, jurisdiction, or advisory power.  It shall also mean the convening of a quorum of a public body by the public body or by another public official to receive information regarding a matter over which the public body has supervision, control, jurisdiction, or advisory power.
In light of this definition, the type of "agenda planning meeting" described in your opinion request letter seems to fall within the definition of a "meeting" as applied to the open meetings laws. Specifically, in deciding which items to put on the agenda, the council is receiving information regarding, deliberating about, and acting on matters it has supervision, control, jurisdiction, or advisory power over. However, regardless of the fact that the council is deliberating, acting or receiving information regarding matters it has supervision, control, jurisdiction, or advisory power, no open meetings laws would be violated since you state in your letter that notice which meets LA R.S 42:7
requirements is given before each agenda planning meeting.
Therefore, it is the opinion of this office that as long as the Amite Town Council provides proper notice before each "agenda planning" meeting, then such meetings are legal and do not violate the open meetings laws addressed in this opinion.
We hope this opinion addresses all of your concerns.  If we can be of further assistance, please advise.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: _________________________ ANDREW D. BENTON Assistant Attorney General